Citation Nr: 1402652	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  04-22 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for arthritis of the right hip.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel







INTRODUCTION

The Veteran had active military service from February 1987 to February 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This case was previously before the Board in October 2013, at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.

This appeal was processed using the paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. Resolving all doubt in favor of the Veteran, he has been diagnosed with arthritis of the right hip during the pendency of the appeal.

2. Arthritis of the right hip is etiologically related to the Veteran's period of active service.


CONCLUSION OF LAW

Arthritis of the right hip was incurred in active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran asserts service connection for arthritis of the right hip is warranted as directly related to his period of active service.  Specifically, he has identified an incident in which he injured his right hip, striking against a door frame and sustaining a contusion/hematoma of the right thigh.

Initially, the Board notes there is conflicting medical evidence regarding whether the Veteran suffers from arthritis of the right hip.  An October 2003 VA x-ray examination report revealed the Veteran was diagnosed with osteoarthritis, which was subsequently described as mild in a December 2003 VA treatment record.  In August 2008, a VA x-ray report notes the right hip to be negative, and a November 2010 VA examination x-ray report revealed an  unchanged right hip from the previous examination with no specific abnormalities noted.  A December 2010 VA magnetic resonance imaging (MRI) report revealed no signs of osteonecrosis and no significant degenerative process.  

In a July 2013 addendum opinion, the VA examiner determined the differing findings to be due to different radiologists reading the results of the studies; the examiner further opined that it is at least as likely as not that the arthritis changes are present in the right hip.  Based on the July 2013 addendum opinion and 2003 x-ray reports explicitly finding osteoarthritis of the right hip, the Board resolves the question of a current disability in favor of the Veteran.  See generally  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a "current disability" exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).

With regards to nexus, another addendum opinion was obtained in November 2013.  After reviewing the claims file in its entirety, including the conflicting radiologic reports, the VA examiner opined that it is less likely than not that the Veteran's current arthritis of the right hip is due to the in-service injury.  However, the VA examiner further opined that it is more likely than not that the Veteran's current disability is due to the high demands of activity required in service as well as the aging process.  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.

In light of the November 2013 VA addendum opinion, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran has a current diagnosis of arthritis of the right hip which is due, at least in part, to the rigors of active service.  Therefore, service connection for arthritis of the right hip is warranted.
ORDER

Service connection for arthritis of the right hip is granted.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


